              Case 2:19-cr-00067-TLN Document 30 Filed 02/23/21 Page 1 of 3


     DAVID D. FISCHER (SBN 224900)
 1   LAW OFFICES OF DAVID D. FISCHER, APC
 2
     5701 Lonetree Blvd. Suite 312
     Rocklin, CA 95765
 3   (916) 447-8600 - Telephone
     (916) 930-6482 – Fax
 4
     davefischer@yahoo.com – E-mail
 5
     Attorney for Defendant
 6   MYRNA KAWAKAMI
 7
                    IN THE UNITED STATES DISTRICT COURT FOR THE
 8
                             EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                  )
11                                              )       No. 2:19-CR-0067-TLN
                                                )
12         Plaintiff,                           )       STIPULATION AND ORDER
                                                )       CONTINUING THE STATUS
13
     v.                                         )       CONFERENCE TO JUNE 17, 2021, AT
                                                )       9:30 A.M.
14                                              )
     MYRNA KAWAKAMI,                            )
15                                              )
                                                )
16         Defendant.                           )
                                                )
17                                              )
                                                )
18                                              )
                                                )
19                                              )
                                                )
20                                              )
21

22                                       STIPULATION
23         IT IS HEREBY STIPULATED AND AGREED between the defendant, MYRNA
24   KAWAKAMI, by and through her undersigned defense counsel, and the United States
25   of America, by and through its counsel, and MIRA CHERNICK, Assistant U.S. Attorney,
26   that the status conference presently set for February 25, 2021, at 9:30 a.m., should be
27   CONTINUED to June 17, 2021, at 9:30 a.m., and that time under the Speedy Trial Act
28   should be excluded from between those dates.


     STIPULATION AND ORDER                          1
              Case 2:19-cr-00067-TLN Document 30 Filed 02/23/21 Page 2 of 3



 1          The reasons for the continuance are that the defense is still reviewing discovery
 2   already provided, and is working with the government concerning issues with some of
 3   the electronic discovery provided to date. It has become necessary for the defense to
 4   retain an expert to extract electronic discovery provided from the defendant’s electronic
 5   devices so that it can be examined. The defense has asked the government to provide
 6   electronic discovery in a different format and the government is determining whether it
 7   can accommodate this request. Defense counsel needs more time to review the discovery,
 8   conduct investigation, and otherwise prepare for trial. The continuance is also necessary
 9   to ensure continuity of counsel. Accordingly, the time between February 25, 2021, and
10   June 17, 2021 should be excluded from the Speedy Trial calculation pursuant to Title 18,
11   States Code, Section 3161(h)(7)(B)(iv) and Local Code T-4 for defense preparation. The
12   parties stipulate that the ends of justice served by granting this continuance outweigh the
13   best interests of the public and the defendant in a speedy trial. 18 U.S.C. §3161(h)(7)(A).
14

15   Dated: February 23, 2021                                 U.S. ATTORNEY
16
                                                      by:     /s/ David D. Fischer for
17                                                            MIRA CHERNICK
                                                              Assistant U.S. Attorney
18
                                                              Attorney for Plaintiff
19
     Dated: February 23, 2021                                 /s/ David D. Fischer
20                                                            DAVID D. FISCHER
21                                                            Attorney for Defendant
                                                              MYRNA KAWAKAMI
22

23

24

25

26

27

28




     STIPULATION AND ORDER                        2
             Case 2:19-cr-00067-TLN Document 30 Filed 02/23/21 Page 3 of 3



 1                                     ORDER
 2

 3   IT IS SO FOUND AND ORDERED this 23rd day of February, 2021.
 4

 5

 6

 7                                      Troy L. Nunley
                                        United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     STIPULATION AND ORDER                 3
